Filed 11/2/22 P. v. Coleman CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D079958

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. SCD280153)

 DARRICK ANTHONY COLEMAN,

           Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,
Laura W. Halgren, Judge. Affirmed.
         Jason Szydlik, under appointment by the Court of Appeal, for
Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
         Darrick Anthony Coleman pleaded guilty to possession of a firearm by

a felon (Pen. Code,1 § 29800, subd. (a)(1)) and admitted a prior strike (§ 667,
subds. (b)-(i)). The remaining charge and allegations were dismissed.




1        All further statutory references are to the Penal Code.
      The court denied Coleman’s motion to dismiss the strike prior.
(People v. Superior Court (Romero) (1996) 13 Cal.4th 497.) The court
sentenced Coleman to the mid-term of two years, doubled because of the prior
strike.
      Coleman filed a timely notice of appeal challenging matters occurring
after the plea.
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende), indicating counsel has not been able to identify any
arguable issues for reversal on appeal. Counsel asks the court to review the
record for error as mandated by Wende. We offered Coleman the opportunity
to file his own brief on appeal but, he has not responded.
                          STATEMENT OF FACTS
      This appeal is from a guilty plea. Coleman admitted he possessed a
firearm as a convicted felon.
                                   DISCUSSION
      As we have noted, appellate counsel has filed a Wende brief and asks
the court to review the record. To assist the court in its review, and in
compliance with Anders v. California (1967) 386 U.S. 738 (Anders), counsel
has identified the following possible issues which were considered in
evaluating the potential merits of this appeal:
      1. Did the court err in denying Coleman’s motion to strike the prior
conviction (Romero motion)?
      2. Did the court err in accepting Coleman’s guilty plea when he was
not physically present in court?
      We have reviewed the entire record as required by Wende and Anders.
We have not discovered any arguable issues for reversal on appeal.
Competent counsel has represented Coleman on this appeal.


                                       2
                            DISPOSITION
    The judgment is affirmed.



                                          HUFFMAN, Acting P. J.

WE CONCUR:




O’ROURKE, J.




BUCHANAN, J.




                                 3